 


113 HRES 694 EH: Providing for consideration of the resolution (H. Res. 676) providing for authority to initiate litigation for actions by the President or other executive branch officials inconsistent with their duties under the Constitution of the United States; providing for consideration of the bill (H.R. 935) to amend the Federal Insecticide, Fungicide, and Rodenticide Act and the Federal Water Pollution Control Act to clarify Congressional intent regarding the regulation of the use of pesticides in or near navigable waters, and for other purposes; and providing for proceedings during the period from August 1, 2014, through September 5, 2014.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 694 
In the House of Representatives, U. S.,

July 30, 2014
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 676) providing for authority to initiate litigation for actions by the President or other executive branch officials inconsistent with their duties under the Constitution of the United States; providing for consideration of the bill (H.R. 935) to amend the Federal Insecticide, Fungicide, and Rodenticide Act and the Federal Water Pollution Control Act to clarify Congressional intent regarding the regulation of the use of pesticides in or near navigable waters, and for other purposes; and providing for proceedings during the period from August 1, 2014, through September 5, 2014. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 676) providing for authority to initiate litigation for actions by the President or other executive branch officials inconsistent with their duties under the Constitution of the United States. The amendment recommended by the Committee on Rules now printed in the resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 935) to amend the Federal Insecticide, Fungicide, and Rodenticide Act and the Federal Water Pollution Control Act to clarify Congressional intent regarding the regulation of the use of pesticides in or near navigable waters, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure; and (2) one motion to recommit. 
3.On any legislative day during the period from August 1, 2014, through September 5, 2014— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
6.Each day during the period addressed by section 3 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
 
Karen L. Haas,Clerk.
